PeR Cubiam.
On authority of S. v. Hord, ante 149, we hold that the defendant at the time referred to in these bills of indictment, was an officer of the City of Charlotte, North Carolina, within the meaning of G.S. 14-230. Even so, this does not mean necessarily that he acted wil-fully or corruptly in failing to arrest Betty Deloris Helms for forgery under the circumstances set out in these bills of indictment.
G.S. 15-41 reads as follows: “A peace officer may without warrant arrest a person: (a) When the person to be arrested has committed a felony or misdemeanor in the presence of the officer, or when the officer has reasonable ground to believe that the person to be arrested has committed a felony or misdemeanor in his presence; (b) When *162the officer has reasonable ground to believe that the person to be arrested has committed a felony and will evade arrest if not immediately taken into custody.”
There is no indication that the defendant in 1963 and 1964, the years in which he is charged with having acted wilfully and corruptly by failing to arrest Betty Deloris Helms for a forgery or forgeries allegedly committed during the period from 30 May 1962 and 2 June 1962, had any personal knowledge of such forgery or forgeries at the time they were committed.
Moreover, there is nothing in the above statute that makes it mandatory or permissible for such officer to arrest a felon without a warrant when the felony was not committed in his presence, unless he has reasonable ground to believe such felony had been committed and that the accused would evade arrest if not immediately taken into custody. There is no suggestion that either Mr. or Mrs. Peele had caused process to be issued for the arrest of Betty Deloris Helms, or that such process had been issued and placed in the hands of the defendant for service.
On the grounds hereinabove set out, we uphold the ruling of the court below.
Affirmed.